Citation Nr: 1647697	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability manifested by tremors.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Denver, Colorado.

In August 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claims require additional development prior to adjudication.

Examinations

The Veteran was afforded VA examinations related to his claims for cervical spine and left knee disabilities in April 2016.  The examiner confirmed the existence of cervical spine degenerative joint disease without radiculopathy, as well as left knee degenerative joint disease and medial meniscus tear, status post arthroscopic medial meniscus repair with residual loss of extension and intermittent pain.  

With regard to the left knee, the examiner was asked to opine whether the current knee disability is causally connected to a left knee contusion experienced in service.  See June 1962 service treatment records.  The examiner provided a negative nexus opinion in response to this question.  In August 2016, however, the Veteran provided testimony at a Board videoconference hearing.  He contends that his current left knee disability is due to the general rigors of his service, to include during his four tours in Vietnam.  He testified having to climb around helicopter floors over expended M60 machine gun shells and the like.  See hearing transcript at page 20.  He also suggested the general rigors of his many years of active service led to his knee disability.  Id. at page 26.  The VA examiner's opinion did not cover these contentions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This issue must be remanded for an addendum opinion, which addresses all of the Veteran's contentions.

As to the cervical spine, the RO limited the question to whether the Veteran's cervical spine disability is proximately due to the Veteran's service-connected lumbar spine disability.  The examiner found no such causal connection to exist.  At the Veteran's hearing, he argued that his neck was injured at the same time his back was injured, following a fall during a physical readiness test in service.  See hearing transcript at page 4.  He recalled his neck bothering him in the 1980's, shortly following his separation from active service.  Id. at page 11.  The Veteran's wife recalled the Veteran being "in misery" at that time, but refusing to go to a doctor.  Id.  The VA examiner's opinion did not cover these Veteran contentions.  Again, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. 303.  This issue must also be remanded for an addendum opinion to address all contentions.

Finally, the Veteran has not been afforded an examination with regard to his claim for a disability manifested by tremors.  A September 2016 private physician's clinical note confirmed the existence of tremors and indicated that they are exacerbated when he becomes anxious or stressed.  The doctor also confirmed the existence of tremors with a discussion of whether a neurological referral is warranted to assess the presence of Parkinson's.  Parkinson's disease is presumptively service connected for veterans who served in the Republic of Vietnam during the Vietnam Era and are presumed exposed to herbicides, such as the Veteran in this case.  38 C.F.R. §§ 3.307, 3.309 (2015).  Thus, there is a question as to whether the Veteran has Parkinson's disease, which is a medical question that must be answered by a competent medical professional.  Moreover, even if Parkinson's does not exist, there is a question as to whether there is a disability manifested by tremors that is proximately due to, or aggravated by, the Veteran's now service connected posttraumatic stress disorder (PTSD) as well as his service.  This matter, therefore, must be remanded for an appropriate examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Records

At the time of the Veteran's Board videoconference hearing, he identified treatment for his claimed disabilities from several healthcare facilities.  Following the hearing, the Veteran provided authorization forms for obtaining records from Dr. Ross, Dr. Spangler, University Hospital, as well as annual work-related medical evaluations at Evans Army Hospital while employed with Sikorsky Aircraft.  The University Hospital records related to the Veteran's knee surgery were added to the claims file in September 2016.  The RO requested records from the Evans Army Hospital in March 2016.  Limited records dated after December 2002 were provided in May 2016.  The RO notified the Veteran of the unavailability of Evans Army Hospital records prior to December 2002 by way of a June 2016 letter.  He responded later the same month indicating he does not have any of the records in his possession.  The Board finds that no further action is necessary with regard to these records.

The RO sought records from Dr. Ross, but was notified by Dr. Ross' staff in September 2016 that they are unable to locate the Veteran in their system.  See September 2016 Report of Contact.  In a letter dated the day following this communication with Dr. Ross' office, the RO simply notified the Veteran that Dr. Ross' records were requested.  At no time has the RO notified the Veteran of the negative response from Dr. Ross's office.  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, then VA will provide the Veteran with notice of that fact.  In particular, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).  Reasonable efforts to obtain non-Federal records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

In this case, the RO did make reasonable efforts to obtain the non-Federal records at issue.  The RO, however, failed to property notify the Veteran of the inability to obtain the records, as is required under 38 C.F.R. § 3.159(e).  For this reason, this matter is remanded so that the RO may properly notify the Veteran of the inability to obtain the records of Dr. Ross.

As to Dr. Spangler, the RO did request and receive the records of Dr. Spangler in September 2016.  The most recent report is dated in September 1, 2016, at which time the physician noted the existence of a "predominantly intention tremor" and the physician indicated it is "obviously exacerbated when he becomes anxious or stressed."  The Veteran is service connected for posttraumatic stress disorder (PTSD).  See November 2016 rating decision.  Moreover, the physician documented the Veteran's report that his VA physician had suggested a referral to a neurologist for a Parkinson's evaluation is warranted.  The physician requested that the Veteran provide him with a copy of his VA physician's notes related to the Parkinson's evaluation.  Thus, there are potentially relevant outstanding records from Dr. Spangler dated since September 1, 2016, which should be obtained and associated with the claims file.  A remand is required in order to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1).

Finally, at the time of the Veteran's hearing, he reported having an appointment in December with a VA physician related to his Parkinson's, with the possibility of an earlier appointment should one become available.  See hearing transcript at page 28.  As noted above, the September 1, 2016, clinical note from Dr. Spangler suggested that some VA treatment had already occurred.  The Veteran's claims file, however, contains no VA treatment records.  On remand, the RO should associate with the record before the Board all VA outpatient clinical records related to the claims on appeal.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA's duty to notify the Veteran of VA's inability to obtain records from Dr. Ross is met under 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record before the Board all VA outpatient treatment records related to the Veteran's cervical spine, left knee and tremors throughout the pendency of these claims.  38 C.F.R. § 3.159(c)(2).  

3.  Assist the Veteran in obtaining records from Dr. Spangler dated since September 1, 2016.  38 C.F.R. § 3.159(c)(1).  Associate all records obtained with the record before the Board.

4.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the April 2016 left knee examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed left knee disability is due to the general rigors of his twenty years of service, to include during his four tours in Vietnam, or is otherwise etiologically related to his active service.  The examiner must account for the Veteran's reports of having to climb around helicopter floors over expended M60 machine gun shells.  On pages 20 to 23 of the Board hearing transcript, the Veteran provides details regarding the rigors of his Vietnam service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the April 2016 cervical spine examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed cervical spine disability is due to the same incident that injured his now service connected lumbar spine, or is otherwise etiologically related to his active service.  The examiner must account for the Veteran's reports of experiencing neck pain in the 1980s, shortly following service, as well as his wife's recollections of his pain in the 1980s.  See BVA hearing transcript, starting on page 10.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  

6.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any disability manifested by tremors.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All testing deemed necessary should be conducted.  

The examiner should state the appropriate diagnosis related to the Veteran's tremors.  If the Veteran is diagnosed with Parkinson's disease, the examiner should indicate this as the appropriate diagnosis and no further opinion needs to be provided.

If the Veteran is not diagnosed with Parkinson's disease, the examiner is asked to state the diagnosis that exists related to the Veteran's tremors.  If a disability other than Parkinson's is diagnosed, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is due to or otherwise etiologically related to his active service.  

If the examiner determines that the disability is not connected to his active service, the examiner also should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's disability was caused or permanently worsened by any aspect of his service connected psychiatric disorder. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




